DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Summary
	Applicant’s preliminary amendment filed October 14, 2020 is acknowledged and entered.  Claim 16 and its various dependent embodiments are directed to a method of inducing an immune response to coxsackie B virus (CBV) in an individual by administering a composition comprising:
CBV1 and CBV2 in inactivated form (claims 16 and 17), a subunit (claims 16 and 18), or a VLP (claims 16 and 19), and
At least one CBV selected from CBV3, CBV4, CBV5 and CVB6, or all (claim 20) in inactivated form, a subunit, or a VLP;
wherein the composition does not include any enterovirus or enterovirus VLP other than a CBV virus or VLP, and wherein administering induces an immune response to CBV.
The composition further comprises a pharmaceutically acceptable excipient (claim 21), or an adjuvant (claim 22).  Administration is intramuscular (claim 23) or subcutaneous (claim 24).    The individual is a pregnant woman (claim 25), at increased risk of developing type 1 diabetes (claim 26), or is a carrier of an HLA DR3 and/or DR4 allele.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 16-18 and 20-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Detlef Oerter (WO 2011/009854 A2, “Oerter”, published January 27, 2011, English referenced in this rejection is US 2012/0177686 A1).  The claims are summarized above.  
Oerter discloses the administration of a vaccine composition comprising killed/inactivated or subunit coxsackie B viruses (claims 16-18) of all six serotypes (claim 20) and a pharmaceutically acceptable excipient, including aluminum salts (which have adjuvant activity) (claims 21 and 22) (see paragraphs [0075]-[0081] and [0089]).  No other enteroviruses or enterovirus VLPs are disclosed as being necessarily included in the composition (claim 16).  Oerter’s composition induces an immune response to CBV (see abstract and paragraph [0010]) (claim 16).  Administration is intramuscular or subcutaneous (see paragraphs [0081]-[0082]) (claims 23 and 24).  Therefore, the claims are anticipated by the prior art.
  
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Detlef Oerter (WO 2011/009854 A2, “Oerter”, published January 27, 2011, English referenced in this rejection is US 2012/0177686 A1) in view of Heikki Hyöty (WO 2001/00236A1, “Hyöty”).  The claims are directed to embodiments wherein the virus component is a virus-like particle (VLP).  
Oerter discloses the administration of a vaccine composition comprising killed/inactivated or subunit coxsackie B viruses (claims 16-18) of all six serotypes (claim 20) and a pharmaceutically acceptable excipient, including aluminum salts (which have adjuvant activity) (claims 21 and 22) (see paragraphs [0075]-[0081] and [0089]).  No other enteroviruses or enterovirus VLPs are disclosed as being necessarily included in the composition (claim 16).  Oerter’s composition induces an immune response to CBV (see abstract and paragraph [0010]) (claim 16).  Administration is intramuscular or subcutaneous (see paragraphs [0081]-[0082]) (claims 23 and 24).
Oerter does not suggest the use of VLPs.  However, it would have been obvious to have used such well-known features in the art of vaccination, such as VLPs, in Oerter’s vaccine composition.  Hyöty discloses vaccines comprising a plurality of viruses for populations such as postnatal infants, including inactivated CBV serotypes 1-6.  Other forms of Hyöty’s vaccine viruses include empty viral capsids that lack the viral genome, which are essentially virus-like particles (see page 9, lines 17-30).  Given that VLPs are known antigenic agents used in vaccination, it would have been obvious to try the alternative VLP constructs with a reasonable expectation of success, with predictable results of immunogenicity (claims 16, 19 and 20-24).  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention as made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,780,157 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instantly claimed genus.  The patented claims are directed to embodiments wherein the composition excludes CBV6.  This is a species of the instantly claimed genus wherein the composition does not exclude CBV6.  The patented claims a directed to embodiments wherein the individual receiving the composition is a carrier of an HLA DR3 and/or DR4 allele.  This is a species of the instantly claimed genus wherein the individual is not specified as being a carrier of an HLA DR3 and/or DR4 allele (except instant claim 27).  A species anticipates a genus.

Claims 16-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,258,685 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a species of the instantly claimed genus.  The patented claims are directed to embodiments wherein the composition excludes CBV6.  This is a species of the instantly claimed genus wherein the composition does not exclude CBV6.  The patented claims a directed to embodiments wherein the individual receiving the composition is pregnant.  This is a species of the instantly claimed genus wherein the individual is not specified as being pregnant (except instant claim 25).  A species anticipates a genus.


Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648